—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that County Court erred in its instructions on accomplice liability and reasonable doubt. Considering the whole charge on accomplice liability (People v Canty, 60 NY2d 830, 832), we conclude that it conveyed the proper standard to the jury (see, Penal Law § 20.00). There is no merit to defendant’s claim that the court’s charge on reasonable doubt diluted the People’s burden (see, People v Hill, 190 AD2d 990; see also, People v Hill, 154 AD2d 887, lv denied 75 NY2d 813).
Defendant has failed to preserve for our review the contention that the court erred in failing to charge the defense of justification (see, CPL 470.05 [2]). In any event, defendant’s contention is without merit. Viewing the record in the light most favorable to the accused (People v McManus, 67 NY2d 541, 549; People v Falk, 185 AD2d 630, lv denied 80 NY2d 929), we conclude that it fails to establish that defendant reasonably believed that the victim was about to use deadly physical force (see, People v Reynoso, 73 NY2d 816, 818; People v Watts, 57 NY2d 299, 301-302; see also, People v Wesley, 76 NY2d 555, 559). Thus, the court properly refused to charge the defense of justification (see, People v Loria, 190 AD2d 1006). (Appeal from Judgment of Monroe County Court, Egan, J. — Manslaughter, 2nd Degree.) Present — Pine, J. P., Fallon, Boomer, Davis and Boehm, JJ.